t c memo united_states tax_court derril o lamb jr and joyce lamb petitioners v commissioner of internal revenue respondent docket no filed date thomas j van meer and d kelley young for petitioners paul colleran and david n brodsky for respondent memorandum findings_of_fact and opinion ruwe judge respondent determined deficiencies in petitioners’ federal income taxes and accuracy-related_penalties as follows accuracy-related_penalty year deficiency sec_6662 dollar_figure dollar_figure big_number the issues for decision are whether petitioner derril o lamb’s tuna fishing activity was engaged in for profit within the meaning of sec_183 and if not whether petitioners are liable for accuracy-related_penalties pursuant to sec_6662 for negligence or substantial disregard of rules or regulations findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in bowdoinham maine at the time they filed their petition mr lamb’s tuna fishing activity petitioner derril lamb was born in mr lamb began harpooning tuna in when he constructed his own fishing boat and learned how to harpoon from the most successful and experienced fishermen on bailey island in maine from through mr lamb harpooned and tuna respectively beginning in and continuing for a number of year sec_1unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure thereafter mr lamb harpooned approximately tuna per year from through mr lamb also built and sold one or two fishing boats per year in mr lamb was diagnosed with diabetes due to a decline in his health mr lamb sold his fishing boat and also stopped building fishing boats in mr lamb suffered a major heart attack which left him hospitalized for weeks from through mr lamb would go out on boats owned by young fishermen who sought to learn from mr lamb the skill of harpooning tuna mr lamb did not receive any compensation_for his services nor did he claim any deductions for expenses from these activities on his federal_income_tax returns for these years during this same time the price of atlantic bluefin tuna was rising significantly the increase was largely attributable to the increased demand for fresh bluefin tuna from japan a principal consumer of u s atlantic bluefin tuna due to this significant increase in tuna prices on date mr lamb purchased the lu-joy a 35-foot 300-horsepower diesel fiberglass vessel which was originally built in as a lobster boat after purchasing the lu-joy mr lamb had it 2to illustrate the price of atlantic bluefin tuna was approximately cents per pound during the early 1970's by the average price for atlantic bluefin tuna in the united_states was dollar_figure per pound and in the price rose to nearly dollar_figure per pound rigged specifically for harpooning tuna mr lamb obtained the funds for this purchase in the form of a personal advance from marriner lumber co based upon his years of tuna fishing experience mr lamb believed that he would be able to make a substantial profit in the rising market on date mr lamb obtained a federal fisheries permit which allowed him to harpoon atlantic bluefin tuna this permit allowed mr lamb to harpoon an unlimited number of tuna per day until a total of tons was caught by the tuna fishing community the tuna fishing season begins in mid-june and ends in late september from june through date mr lamb was in africa on a big game hunt when he returned to maine on july the quota for tuna had already been filled this was the first time that the quota had been filled so early therefore mr lamb was unable to do any tuna fishing for the remainder of the season mr lamb did not report any income or claim any deductions for his tuna fishing activity on his federal_income_tax return for mr lamb’s accountant gerald p nadeau informed mr lamb that he was entitled to a depreciation deduction for the lu-joy for but mr lamb refused because of his failure to do any fishing for that year in an attempt to eliminate the quota problem he encountered in on date mr lamb changed his federal fisheries permit for atlantic bluefin tuna to the general category this new permit allowed mr lamb to catch one tuna per day until tons were caught by the community the tuna fishing season in maine typically begins on june and ends on september however generally there are only to days per season when the weather and sea conditions are appropriate for harpooning tuna during the season mr lamb fished on days in he fished on days mr lamb was accompanied on his fishing trips by a mate who steered the lu-joy and performed various other duties the mate’s compensation consisted of a one-third share of any fish caught by the boat in mr lamb harpooned one tuna weighing pounds and sold it for dollar_figure mr lamb did not catch any tuna in tuna harpooned by mr lamb in prior years generally ranged from pounds to pounds in weight and averaged around pounds the price per pound for bluefin tuna is generally dependent upon the fat content of the fish during and mr lamb maintained a log with corresponding entries for each day that he fished and loran coordinates for areas where mr lamb spotted tuna in order to assist him later in returning to good fishing locations mr lamb also maintained a separate bank account for his tuna fishing activity in and mr lamb’s health began to deteriorate and his diabetes was affecting his eyesight which in turn affected his harpooning skills mr lamb has received three laser treatments on his left eye and two laser treatments on his right eye in the hope of slowing the progression of diabetic retinopathy for the taxable years through the following gross_receipts expenses and losses from mr lamb’s tuna fishing activity are reflected on schedule c of petitioners’ federal_income_tax returns gross depreciation other year receipts deductions expenses losses dollar_figure dollar_figure dollar_figure 1dollar_figure big_number big_number big_number big_number -- big_number big_number -- big_number big_number big_number -- big_number big_number big_number total dollar_figure dollar_figure dollar_figure dollar_figure 1the total loss figure is slightly greater than the total of its components this discrepancy is unexplained 2no schedule c was attached to petitioners’ federal_income_tax return mr lamb did not conduct any commercial tuna fishing after petitioners did not report mr lamb’s tuna fishing as a business activity on their income_tax return mr lamb’s other business ventures on date mr lamb incorporated marriner lumber co marriner lumber in brunswick maine marriner lumber’s business activity includes the manufacture and retail_sale of lumber and building products on date marriner lumber made an election to be taxed as a small_business_corporation s_corporation under sec_1366 in and marriner lumber had approximately employees and gross_receipts of dollar_figure and dollar_figure respectively during this same time mr lamb was president of marriner lumber and owned percent of its outstanding_stock neil lamb mr lamb’s son owned the remaining stock outstanding mr lamb worked at marriner lumber approximately to hours per week during and and received an annual salary of dollar_figure for the taxable years and mr lamb’s shares of the subchapter_s profits from marriner lumber were dollar_figure and dollar_figure respectively in mr lamb acquired the oregon bow co oregon bow in junction city oregon during mr lamb spent weeks actually working in oregon the remainder of his work for oregon bow was conducted by telephone from maine mr lamb received a salary from oregon bow of dollar_figure for on date mr lamb incorporated marriner lumber home centers inc mlhc in brunswick maine on the same date mlhc elected to be taxed as an s_corporation mlhc’s business activity involves the retail_sale of lumber and other building products during and mr lamb was president of mlhc owned percent of its stock outstanding and devoted to hours per week to the business during the summer months neil lamb owned the remaining stock outstanding mlhc had gross_receipts in and of dollar_figure and dollar_figure respectively in mr lamb had a nonpassive loss from mlhc in the amount of dollar_figure in his share of the subchapter_s profits was dollar_figure during and mr lamb held a 50-percent interest in the profits losses and capital of the d and n partnership d and n in brunswick maine d and n reported losses in and of dollar_figure and dollar_figure respectively in addition mr lamb had a 50-percent interest during in the profits losses and capital of the gls partnership gls in brunswick maine gls had income for the year of dollar_figure opinion the primary issue for decision is whether mr lamb’s tuna fishing activity was an activity that was not engaged in for profit within the meaning of sec_183 sec_183 provides generally that if an activity is not engaged in for profit no deduction attributable to such activity shall be allowed except as otherwise provided in sec_183 sec_183 permits a deduction for expenses that are otherwise deductible without regard to whether or not the activity is engaged in for profit such as interest and personal_property_taxes sec_183 permits a deduction for expenses that would be deductible only if the activity were engaged in for continued sec_183 defines an activity not in engaged in for profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under paragraph or of sec_212 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer’s trade_or_business deductions are allowed under sec_212 for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activities in order to deduct associated expenses 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable to sec_212 are the same as those used in sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 continued profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while the focus of the test is on the subjective intention of the taxpayer greater weight is given to the objective facts than to the taxpayer’s mere statement of his or her intent 781_f2d_724 9th cir affg tcmemo_1984_472 78_tc_642 affd without published opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs petitioners bear the burden of proving that they possessed the requisite intention and that respondent’s determination that an activity was not engaged in for profit is erroneous rule a 290_us_111 sec_1_183-2 income_tax regs sets forth some relevant factors for determining whether an activity is engaged in for profit no one factor is controlling 722_f2d_695 11th cir affg 78_tc_471 golanty v commissioner supra pincite the relevant factors include the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his or her advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional profits if any which are earned the financial status of the taxpayer and the presence of elements of personal pleasure or recreation sec_1_183-2 income_tax regs manner in which the taxpayer carries on the activity respondent argues that mr lamb did not maintain adequate books_and_records for his tuna fishing activity we disagree mr lamb established a separate bank account the lu-joy account at casco northern bank in bowdoinham maine which enabled him to segregate the income and expenses from his tuna fishing activity in addition mr lamb maintained a log recording the weather and tide conditions on the days that he fished as well as the loran coordinates of each tuna that mr lamb spotted so that he could return to that location in the future to fish for tuna respondent also contends that mr lamb did not conduct his tuna fishing activity in a businesslike manner because mr lamb 4we note that respondent has not argued that mr lamb has failed to substantiate the amount and nature of any of the expenses he claimed in connection with his tuna fishing activity did not participate in the tuna fishing season we disagree the tuna fishing season in maine begins around june and concludes around september however the season can be shortened if the quota of tuna is caught prior to the traditional end of the season mr lamb traveled to africa on date when he returned to maine on date the quota of tuna for mr lamb’s permit had already been filled thereby precluding him from doing any fishing during the remainder of mr lamb testified at trial that july is traditionally regarded as the date when the maine tuna fishing season begins in earnest and that the quota had never been filled this early before nor has it since we conclude that this is a reasonable explanation for mr lamb’s failure to do any fishing during we also note that mr lamb took steps to change his fishing permit so that he could avoid this problem in future years the expertise of the taxpayer or his advisers mr lamb learned how to harpoon tuna in from experienced fishermen on bailey island in maine he successfully harpooned tuna and built fishing boats until mr lamb is obviously an individual with substantial experience and expertise 5we note too that since he did no fishing in mr lamb refused the advice of his accountant who advised mr lamb that he was still entitled to take a depreciation deduction for the lu-joy in the tuna fishing_business between and mr lamb was not engaged in the business of fishing but continued to go out on the sea with young fishermen who sought to learn from mr lamb the skill of harpooning tuna in rising tuna prices enticed mr lamb to purchase the lu-joy and return to the sea to harpoon tuna time and effort expended by the taxpayer in carrying on the activity on brief respondent points out that mr lamb’s log indicates that he made only and fishing trips in and respectively however mr lamb testified that although the tuna fishing season in maine typically runs from june through september there are usually only to days per season when the weather conditions are such that it would be worthwhile to go out on the sea to harpoon tuna as mr lamb testified the rest of the time you could go for a boat ride you could go hope you could see a fish jump but you wouldn’t have a ghost of a chance of catching a fish and i just wouldn’t go those days expectation that assets used in the activity may appreciate in value there is no evidence in the record that mr lamb held the lu-joy with any expectation that it would appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the record reveals that mr lamb has been quite successful in the lumber and building supply business marriner lumber had gross_receipts of dollar_figure and dollar_figure in and respectively in addition mlhc acquired two building supply stores in for dollar_figure and had gross_receipts of dollar_figure and dollar_figure in and respectively mr lamb and his son hold all the stock outstanding in these two companies during and mr lamb also held a 50-percent interest in the d and n partnership however d and n had a loss of dollar_figure in and dollar_figure in in addition in mr lamb owned a 50-percent interest in the gls partnership gls had income for the year of dollar_figure the taxpayer’s history of income and losses with respect to the activity and the amount of occasional profits if any which are earned mr lamb reentered the tuna fishing_business in and this activity generated the following losses year loss dollar_figure -- big_number big_number big_number big_number total dollar_figure 1mr lamb did not conduct any commercial fishing activity during or after a record of substantial losses over several years is generally indicative of the absence of a profit objective golanty v commissioner t c pincite the record indicates that mr lamb purchased the lu-joy and reentered the tuna fishing_business in with the belief that he was going to make a killing given the rising prices for tuna the record also clearly indicates that mr lamb was an accomplished fisherman with many years of experience we do not believe that a fisherman with mr lamb’s expertise would have caught only one fish in years if he had been healthy unfortunately mr lamb’s eyesight which is obviously so vital to a harpoon fisherman’s success on the sea deteriorated due to his diabetic retinopathy the financial status of the taxpayer the regulations provide that substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit especially if there are personal or recreational elements involved sec_1_183-2 income_tax regs on their federal_income_tax return petitioners reported wages from marriner lumber and oregon bow totaling dollar_figure interest_income of dollar_figure dividend income of dollar_figure capital_gains of dollar_figure and miscellaneous income of dollar_figure on their return petitioners reported wages from marriner lumber of dollar_figure interest_income of dollar_figure dividend income of dollar_figure taxable refunds of state_and_local_income_taxes totaling dollar_figure capital_gains of dollar_figure schedule e income of dollar_figure and miscellaneous income of dollar_figure petitioners clearly received a tax_benefit from the losses generated by mr lamb’s tuna fishing activity the presence of elements of personal pleasure or recreation the fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit sec_1 b income_tax regs congress did not require that taxpayers dislike an activity as a prerequisite to a finding that they are engaged in the activity for profit crail v commissioner tcmemo_1993_40 the lu-joy was equipped as a commercial fishing boat and mr lamb did not use the lu-joy for recreational purposes we believe that mr lamb was a fisherman whose purpose was to earn money from the sale of tuna based on a consideration of all the above factors and having heard mr lamb’s testimony at trial we believe that his primary objective for engaging in fishing activity during and was to make a profit 87_tc_126 84_tc_1244 affd 792_f2d_1256 4th cir 84_tc_564 allen v commissioner t c pincite 70_tc_715 affd 615_f2d_578 2d cir jasionownski v commissioner t c pincite rising tuna prices enticed mr lamb to purchase the lu-joy and reenter the tuna fishing_business in we find mr lamb’s testimony that he thought he was going to make a killing credible unfortunately mr lamb’s eyesight deteriorated due to his diabetic retinopathy 6at trial mr lamb testified that i’d come in and talk with some of the other fishermen on the dock at night and they had seen fish a school of fish here and a school of fish continued we find that mr lamb’s tuna fishing activity was an activity engaged in for profit within the meaning of sec_183 petitioners’ deduction of the losses associated with this activity is therefore not subject_to the limitations imposed by sec_183 it follows that the penalty provisions of sec_6662 do not apply decision will be entered for petitioners continued there and i hadn’t seen any fish
